In a proceeding pursuant to CPLR article 78 to review a determination of the Commissioner of the New York State Department of Corrections which affirmed a determination of the Superinten*662dent of the Green Haven Correctional Facility finding the petitioner guilty of violating an institutional rule, the petitioner appeals from a judgment of the Supreme Court, Dutchess County (Donovan, J.), entered May 19, 1986, which dismissed the petition.
Ordered that the appeal is dismissed, without costs or disbursements.
This proceeding has been rendered academic since there was no punishment imposed against the petitioner and the record of his violation of an institutional rule has been expunged. Lawrence, J. P., Spatt, Sullivan and Balletta, JJ., concur.